Title: To Benjamin Franklin from Philippe Taillet, [late March 1778]
From: Taillet, Philippe
To: Franklin, Benjamin


As the flood of commission-seekers ebbed with the entrance of France into the war, a new flood of applications began. Merchants throughout western Europe were quick to explore what they thought was a new opportunity for business: they were convinced that the United States, once recognized by Versailles as a sovereign power, would need in every major port a consul to oversee its commercial affairs. Letters requesting such an appointment or recommending a candidate began to pour in; most of them were to Franklin, a few to the commission. The number swelled as time passed, and most of the letters apparently went unanswered. The only reply they could have received was no. The authority to appoint rested with Congress, not with the commissioners, and Congress showed no interest whatever in recruiting consuls. None was appointed until 1780, and then he was an American sent to France for the purpose. A system of local consuls was not even begun until after the war.
What we believe was the earliest application was the one below, undated, from a Rouen merchant. It seems to have been written soon after the news of the alliance became public, and we are therefore assigning it to late March. On April 13 Jacques von Döhren writes the commissioners from Hamburg. He offers his services in the city, which is the best entrepot in Germany for American goods and the only one where tobacco is paid for in silver. On the 24th James Harriman, in Florence, expatiates on the commercial importance of Tuscany to the United States, which he would gladly represent in Florence or Leghorn; his brother has been connected with Willing & Morris and other American firms, and he himself is known in Virginia and to M. Necker. On the 25th Christian A. Tilebein, in Barcelona, introduces himself as a partner in March & Tilebein, which had numerous trade connections in America (he lists them, along with his present connections in Amsterdam and Paris). Catalonia needs wheat, and codfish from New England, in return for wines and brandies, oils, and silk and woolen goods; if he were consul, he implies, he could greatly further this trade. On the 27th Joseph Mazurié, from Landerneau in Brittany, announces that he is setting up business in Brest and would be glad to look after American interests there.
On May 2 John Guy Gautier, in Barcelona, explains that he was suckled in infancy in “the History of the Country of My Ancestors, Swisserland,” and is therefore pro-American. Before the interruption of trade his house had long been in touch with merchants in New England, Pennsylvania, Virginia, and the Carolinas, and still has good friends there. He therefore told M. Grand, who will forward this letter, of his ambition to be consul general for Catalonia when the United States signs a treaty with Spain. An American, Grand pointed out, would probably be appointed; but no American would have the knowledge he has of Spanish laws, language, customs, and trade, or speak Dutch, Italian, French, English, and Spanish. On May 4 de Chantereyne, in Cherbourg, explains that he has given a louis to an escaped American prisoner whom his son picked up in the Channel Islands; the receipt is enclosed. If similar prisoners turn up later, he would be glad to be authorized to assist them, along with prizes or privateers. On the 5th Arnold Henry Dohrman writes the commissioners from Lisbon. He had the chance to show his friendship for Americans when a shallop from North Carolina was wrecked on the Portuguese coast and the crew and part of the cargo were saved; he took two of the officers into his home, and had a search made for the missing sailors. He would gladly render greater services if he were responsible for American interests. He writes in French because he understands but cannot write English, and in his dangerous position dares not to have any one write for him. A second letter follows on September 22: he has received what he calls Franklin’s promise to include him among the servants of America, but is still awaiting orders; meanwhile he has succored the crew of an American ship brought as a prize into Lisbon, and will send the men home as soon as possible.

On May 13 J.C. Hornbostel, in Marseilles, assumes that the United States will now have consuls in the principal seaports as other powers have, and asks for that position in Marseilles. He has been there for twenty-four years, though a native of Hamburg, and has been in trade for thirteen as a partner of Butini, Fölich & Hornbostel. He is familiar with English and writes German, Dutch, and Swedish. (His French, to judge by the letter, is excellent.) Consular affairs are known to him through M. Fölich, his partner and father-in-law, who has been Swedish consul for years. On the 15th Andrew Carmier writes from Calais to say that M. Grand will vouch for his deserving a consulship there. On December 19 he writes again: Grand has told him that Franklin would attend to his request but, having heard nothing, he renews it.
On May 27 Holtzmann writes from Forden in West Prussia, where he is a privy councillor. In 1774 he was appointed Prussian resident in Hanover, where he was known to Prime Minister von Münschhausen, and shortly thereafter was transferred to his present position. He believes that America will gain its independence, and wishes to spend the rest of his life in the service of a country composed in part of his people. The wish is strengthened by the deaths within the month of von Münschhausen and of von Hagen in Berlin. He should be honored to serve under a minister like Franklin, and could be useful as a resident in Berlin, Hamburg, or Danzig. Von Schulenburg in Berlin, along with others, could give information about him.
Franklin had already taken care of the commissioners’ needs in Calais by authorizing Jacques Leveux, another local merchant, to give help to all Americans who needed it. On June 10 the Sieur Pierre Maubaillarcy, naval treasurer at Brest, assumes that a consulship in Calais had been given Leveux, his close relative, and asks to have one himself in order to further American trading interests in his port. He speaks and writes English, and his zeal will develop the familiarity that he has already acquired with commercial affairs.
Four undated applications may well belong to this period. The first, addressed to no one, is from Drouillard, a Dunkirk merchant who is “toujours nommé l’Arbitre des Citoyens.” He would like a consulship for himself or his son; they speak all European languages, have an efficient office, and are esteemed by the local authorities. The second is to the commissioners from Alexandre Dubrocq, a former ship captain in Bayonne who has just gone into business with a local merchant, and who speaks English, Spanish, and Portuguese. Bayonne cannot fail to be a most useful port because of the wine, brandy, and woolen goods that he can furnish. He would like to be consul there and in St.-Jean-de-Luz; his voyages to America have given him many contacts. The third is a joint request to the commissioners from M. Dupont in Calais and M. Le Brun in Dieppe to be consuls in their respective ports; they offer whatever information may be needed to prove their worthiness. The fourth is to Franklin from Tramblay, a merchant in Brest. The commercial ties between France and the United States will presumably make the port popular with American ships, attracted by its facilities and the security from privateers provided by the men-of-war that come and go. He offers himself as commercial agent; his contacts throughout France will enable him to provide whatever the ships need as economically as possible, and he will advance the money as long as he is sure of being reimbursed.
  
[Late March, 1778]
Le traité d’alliance qui existe entre les états-unis d’Amérique et la france, doit nécessairement ouvrir entre ces deux puissances des relations de commerce qui s’augmenteront et s’étendront de jour en jour. Il est donc naturel de penser qu’a l’exemple des puissances européennes qui commercent avec la france, les états unis d’Amérique se choisiront dans nos différentes places de commerce des consuls chargés de maintenir leur droits et de veiller à leurs intérêts. Si cet arrangement avoit lieu, et que Monsieur franklin se proposât de faire un choix, Philippe Taillet négotiant a Roüen a l’honneur de lui offrir ses services pour cette place. Il seroit flatté d’y avoir le titre de consul des états unis d’Amérique. Philippe Taillet à une maison de commerce dont les opérations sont sages et étendues; et il est personnellement estimé de ses concitoyens, pour son activité, son intelligence et son honnêteté.
 
[In Kéralio’s hand:] Recommandé par Le chevalier de Keralio
Endorsed: Consul at Rouen recommended by Madame de Forbach and M. Keralio
